Citation Nr: 0920820	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-13 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post right hand and wrist surgeries, times two 
with residuals of reduction for range of motion and pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1964 to February 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted service connection for status post right 
hand and wrist surgery times two with residuals of reduced 
range of motion and pain, as secondary to the service 
connected disability of favorable ankylosis, right thumb, and 
with an evaluation of 10 percent.  The Veteran appealed only 
the evaluation.

The Veteran testified before the undersigned in January 2007 
via videoconference and a copy of the transcript has been 
incorporated into the record.

This matter came before the Board in February 2007.  The 
Board ordered additional development, to include a new 
examination.  Discussed extensively below, the AMC made 
sufficient effort to contact the Veteran with a variety of 
addresses and did make contact with him.  The Veteran 
declined to report for an examination due to a current non-
service connected medical disability.  The Board is satisfied 
that there was substantial compliance with its February 2007 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  
The appeal is ready for review.  


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The competent and probative evidence of record shows that 
the Veteran's service-connected status post right hand and 
wrist surgeries, times two with residuals of reduction for 
range of motion and pain, is manifested by some limitation of 
motion in the wrist, with subjective complaints of continuing 
pain, and without the presence of ankylosis.

3.  There is no competent medical evidence of record showing 
that the Veteran's status post right hand and wrist 
surgeries, times two with residuals of reduction for range of 
motion and pain present an exceptional or unusual disability 
picture.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for status post right hand and wrist surgeries, times 
two with residuals of reduction for range of motion and pain, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5215 (2008).

2.  The criteria for referral of the veteran's claim to the 
Director of the VA Compensation and Pension Service or the 
Under Secretary for Benefits for consideration of assignment 
of an extraschedular evaluation for status post right hand 
and wrist surgeries, times two with residuals of reduction 
for range of motion and pain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for status post right 
hand and wrist surgeries.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.

In this case, the veteran is presently receiving a 10 percent 
evaluation for his service-connected right wrist disability 
under Diagnostic Code 5215.  Limitation of motion of the 
wrist is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
A 10 percent rating is warranted for limitation of motion of 
the wrist (major or minor), such that dorsiflexion is less 
than 15 degrees or palmar flexion is limited in line with the 
forearm.  That is the highest schedular disability rating 
available under that Diagnostic Code.  See 38 C.F.R. § 4.25 
(2008).

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
Normal forearm pronation is from 0 to 80 degrees and normal 
forearm supination is from 0 to 85 degrees.  38 C.F.R. § 
4.71, Plate I (2007).  The diagnostic codes pertaining to 
impairment of the elbow, forearm, wrist, hand, and fingers 
apply different disability ratings based upon whether the 
major or minor arm is affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5213 through 5230.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Following his April 2002 claim seeking service connection for 
his wrist, the Veteran was afforded a fee-based examination 
in May 2002.  The examiner noted the subjective complaint of 
long-standing pain in the right wrist, as well as weakness, 
stiffness, swelling, inflammation, dislocation, locking, 
fatigue and lack of endurance.  The Veteran described the 
pain as "horrible and excruciating."  Employed as a 
teacher, the Veteran stated he was right-handed.  The only 
activities the Veteran stated he was unable to accomplish due 
to pain were vacuuming and gardening.  Upon objective 
examination the Veteran appeared not to be in acute distress 
and sat comfortably.  He was unable to make a tight right 
fist; his right hand strength was abnormal; and his wrist 
appeared abnormal due to a visible scar.  The range of motion 
for the right wrist was to 40 degrees dorisflexion, to 20 
degrees palmar flexion, to 40 degrees ulnar deviation and to 
10 degrees radial deviation.  The examiner noted the range of 
motion was limited by pain and that the Veteran had no 
constitutional signs of arthritis.  An x-ray study of the 
right wrist and hand found only a mild deformity of the base 
of the thumb. 

There are no medical treatment reports, VA or private, 
pertaining to the right wrist in the record.  The Board notes 
that between 2002 and 2003 the Veteran sought treatment for 
other issues at the VA outpatient clinic in his city of 
residence; however no reference to the service-connected 
right wrist disability was recorded in the reports.  Further, 
during the April 2002 visit (atypical chest pains) the 
Veteran reported his pain scale was at a 5, though for the 
August 2003 visit the pain scale was at zero.

Following his appeal, the Veteran was afforded another fee-
based examination in March 2004.  The Veteran reported pain 
and a weaker handgrip.  The Veteran stated he took aspirin 
for the pain and that no bed rest had been recommended by 
physicians.  The Veteran stated he could not write properly 
or hold things in his hand properly and that he had lost 
three months from work due to his conditions.  Upon objective 
examination the examiner noted the right hand strength was 
slightly reduced, though the range of motion was full: 
dorsiflexion 70 degrees, palmar flexion 80 degrees, radial 
deviation 20 degrees, and ulnar deviation 45 degrees.  The 
Veteran had pain with movement of the right wrist: at 50 
degrees dorisflexion, at 60 degrees palmar flexion, at 20 
degrees radial deviation, and at 25 degrees ulnar deviation.  
The examiner found no fatigue, weakness, lack of endurance, 
or incoordination in either hand, as well as no ankylosis in 
the wrists.  An x-ray study for the right hand found sutures 
along the phalanx of the thumb, though the right wrist was 
within normal limits.

The Veteran reported during his January 2007 hearing that he 
was now retired and was receiving no current treatment for 
his wrist.  See Transcript.

After this March 2004 examination and until the final 
submission to the record in April 2009 the Board notes a 
litany of attempts to schedule the Veteran for another 
examination.  As these attempts became the subject of the 
hearing and a key part of the Board's remand order, a detail 
review is required. 

Following the Veteran's perfection of his appeal, the RO 
mailed in January 2006 to the Veteran a letter pertaining to 
the RO's duty to assist.  The letter was mailed to the 
Veteran's post office box "2114", which the Board notes was 
the same address on his original 2002 claim.  The Veteran 
responded in February 2006 by mailing back that entire 
letter, with handwritten comments, an attachment, and an 
incomplete VA Form 21-4142 still bearing the "2114" box 
mailing address.  In March 2006 the RO mailed the 
supplemental statement of the case (SSOC) to a street 
address.  To that same street address, in April 2006, was 
mailed notification of a fee-based examination.  The Veteran 
failed to report to that April 2006 examination.  In June 
2006 the RO attempted to schedule another examination for the 
Veteran.  A notation in the claims file requested that notice 
of the new examination be sent to both the "2114" address 
and the street address.  The Veteran failed to report to the 
June 2006 examination.  The RO confirmed notice had been sent 
to the "2114" box address.  The March 2006 SSOC was 
returned to the RO by the Post Office; the RO mailed it again 
to the "2114" box address.  The August 2006 SSOC was mailed 
to the Veteran to the "2114" address.  Two December 2006 
letters notifying the Veteran of his hearing date in 2007 
were mailed to the "2114" address.   

During the January 2007 hearing, the Veteran testified that 
his mailing address box number was "2014."  The Board 
issued a remand in February 2007, ordering another attempt to 
schedule the Veteran for an examination by way of notice sent 
to the Veteran's "2014" box address.  The Board's decision 
was mailed to the Veteran's "2114" address.  In March 2007 
the Appeals Management Center mailed to the Veteran's 
"2114" address a letter pertaining to its duty to assist 
and notify.  The Veteran responded in May 2007 with the VCAA 
notice response.  The return address on the envelope was the 
"2114" box address.  Also submitted in May 2007 was a 
statement by the Veteran (VA Form 21-4138) that bore a street 
and apartment address.  This same street/apartment address 
was also written on a May 2007 newly signed VA Form 21-4142.  

In June 2007 the AMC attempted to schedule the Veteran for a 
VA examination.  The request specified that the notice was to 
be sent to the box "2014" address as given on the Board's 
recent order and as stated by the Veteran in his testimony 
before the Board.  In June 2007 notice of an examination was 
sent to the Veteran at the street/apartment address provided 
by the Veteran in May.  The Veteran responded by requesting a 
September date, stating he did not have the funds to travel 
to the examination facility.  

In March 2008 AMC again attempted to schedule the Veteran for 
an examination; notice was mailed to the street/apartment 
address which had been successful the previous June, as well 
as to the "2014" box address the Veteran gave in his 
testimony.  The Veteran failed to report.  In April 2008 AMC 
mailed another letter to the Veteran informing him of its 
attempt to schedule him for an examination.  This April 2008 
letter was mailed to the "2114" box address.  AMC's 
internal request bore the "2014" remand address for Veteran 
and to this remand address was mailed the notice.  In May 
2008 the Veteran failed to call to schedule an examination.  
In May 2008 AMC mailed to the Veteran at his original 
"2114" box address a SSOC.  The Veteran responded in June 
2008 with a statement requesting no more examinations because 
he was too old and tired, requesting that any other 
examinations be scheduled closer to his location, and stating 
he had never received a letter about the May examination.  
The mailing envelope bore a return address of the 
street/apartment address.  

In September 2008 AMC mailed two letters to the Veteran at 
his "2114" box address notifying him of another effort to 
schedule him for an examination and notifying him that if he 
failed to report, the claim could be rated based on the 
evidence of record.  Notice of an examination was sent to the 
Veteran in October 2008 again to the remand "2014" address.  
In November 2008 AMC mailed another letter to the Veteran's 
"2114" address notifying him of another effort to schedule 
him for an examination.  In November 2008 notice was mailed 
to the Veteran at his "2114" box address of a December 2008 
examination.  A December 2008 report of contact note 
indicated the Veteran telephoned to cancel the December 
examination because he had had a stroke and could not travel 
to the examination location.  Further correspondence between 
the Veteran and AMC regarding his claim continued, via the 
"2114" box address.  The Board is satisfied that every 
effort was made to comply with the Board's remand order.

After consideration of all evidence of record, the Board 
finds the preponderance of the evidence to be against a 
disability rating in excess of 10 percent for the Veteran's 
service-connected right wrist disability.  As noted above, 
the Veteran has already been awarded a disability rating of 
10 percent for his disability, which is the maximum schedular 
evaluation under Diagnostic Code 5215, for wrist 
disabilities.  Therefore, Diagnostic Code 5215 does not 
assist him in obtaining a higher evaluation.  The Board must 
consider evaluation of the veteran's right wrist disability 
under all other potentially appropriate diagnostic codes.

Under Diagnostic Code 5214 ankylosis of the wrist when in a 
favorable position in 20 degrees to 30 degrees of 
dorsiflexion warrants a 30 percent rating when affecting the 
major extremity (and 20 percent when affecting the minor 
extremity).  With ankylosis in any other position, except 
favorable, a 40 percent rating is warranted when it affects 
the major extremity (and a 30 percent rating when it affects 
the minor extremity).  With unfavorable ankylosis, in any 
degree of palmar flexion, or with ulnar or radial deviation, 
a 50 percent rating is warranted when it affects the major 
extremity (and a 40 percent rating is warranted when it 
affects the minor extremity).  In evaluating the Veteran's 
claim under Diagnostic Code 5214, the Board notes that he has 
never been shown to have ankylosis of the right wrist.  In 
this regard, the Board notes the only medical evidence of 
record shows the Veteran has movement of the wrist in 
dorsiflexion (extension) and palmar flexion, which clearly 
indicates he does not have ankylosis.  Therefore, while the 
Veteran has consistently demonstrated limited motion in 
dorsiflexion and palmar flexion, he does not have ankylosis 
of the right wrist, and Diagnostic Code 5214 is not for 
application in this case.

The Board has also considered the Veteran's right wrist 
disability under 38 C.F.R. §§ 4.40 and 4.45 and the decision 
in DeLuca, to determine whether he has any additional 
limitation of motion due to pain, swelling, weakness, or 
excess fatigability.  The Board again notes the Veteran's 
continuing complaints of "excruciating" pain in the right 
wrist throughout the pendency of this appeal.  However, the 
Board notes that there is no medical evidence in the record 
of the Veteran seeking any treatment for this service-
connected disability, the Veteran stated in his January 2007 
testimony that he was receiving no current treatment, and 
while, at the 2002 fee-based examination he described the 
pain as "horrible and excruciating," the examiner commented 
the Veteran did not appear to be in any distress.  
Furthermore, the RO explained in its June 2002 rating 
decision that the current 10 percent evaluation contemplates 
pain on motion.  Thus, the Board finds that any pain 
associated with the Veteran's service-connected right wrist 
disability is encompassed in the 10 percent currently 
assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  
See also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court 
concluded that remand for the Board to consider functional 
loss due to pain was not appropriate where the claimant was 
already receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain).

The Board notes that the Veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for status post right hand and wrist surgeries, 
and that in such cases, the Board must consider whether 
staged ratings should be assigned based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
there is no evidence that there have been changes in the 
Veteran's medical status regarding his right wrist 
disability.  Therefore, the Veteran's overall disability has 
not changed and a uniform rating is warranted.

In view of the foregoing, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the Veteran.  As the preponderance 
of the evidence is against the Veteran's claim for an 
increased rating for his service-connected status post right 
hand and wrist surgeries, times two with residuals of 
reduction of range of motion and pain, the benefit-of- the-
doubt doctrine is not for application, and an increased 
rating must be denied.  See Gilbert, 1 Vet. App. at 55.

Extraschedular Considerations

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disabilities are inadequate.  To do this, the Board must 
determine if the criteria found in the rating schedule 
reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran has not claimed any 
hospitalization nor is there evidence in the claims file of 
the Veteran seeking medical treatment for his right wrist 
disability.  As the Veteran has testified in January of 2007 
that he is retired, there is no credible evidence of marked 
interference with employment because of his right wrist 
disability.  As such, the Board finds that the diagnostic 
code for the Veteran's service-connected disability 
adequately describes the current disability level and 
symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2002.  Additional notice was provided 
in January 2006 and March 2007.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of April 18, 2002, the date of his claim, and 
a 10 percent rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and he demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating in his argument included on his Substantive 
Appeal.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the veteran physical 
examinations in 2002 and 2004, obtained medical opinions as 
to the etiology and severity of disability, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  As 
detailed above, VA has attempted on several occasions to 
afford the Veteran a VA examination.  Although good cause for 
failure to appear at the VA examination was presented, the 
Veteran has expressed a desire to have his claim based on the 
evidence of record and has indicated that he has no 
additional evidence to submit.  See December 2008 Report of 
Contact and April 2009 signed document.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
status post right hand and wrist surgeries, times two with 
residuals of reduction for range of motion and pain is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


